 


116 HRES 1037 EH: Electing Members to certain standing committees of the House of Representatives and ranking a certain Member on a certain standing committee of the House of Representatives.
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1037 
In the House of Representatives, U. S.,

July 1, 2020
 
RESOLUTION 
Electing Members to certain standing committees of the House of Representatives and ranking a certain Member on a certain standing committee of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: Committee on the Judiciary:Mr. Tiffany.

Committee on Oversight and Reform:Mr. Palmer, to rank immediately before Mr. Cloud. Committee on Science, Space, and Technology:Mr. Garcia of California, Mr. Tiffany.

Committee on Transportation and Infrastructure:Mr. Garcia of California.  That the following named Member be, and is hereby, ranked as follows on the following standing committee of the House of Representatives: 

Committee on Oversight and Reform:Mr. Comer, to rank before Mr. Jordan.    Cheryl L. Johnson,Clerk. 